DETAILED ACTION
1.	This action is responsive to the following communication: 05/27/2022.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.  
 

Allowable Subject Matter
3.	Claims 1-25 allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 23-25, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Canose teaches the limitation: “rendering the game on the device, the device having a touch screen for receiving touch input from a user, the game rendering a game object that is moveable in one or more directions within a scene of the game when rendered; detecting touch input from the touch screen when the game object is selected for movement; determining if the detected touch input is a movement gesture having a swipe profile and a direction; and causing the game object to commence movement along the direction defined by the touch input, wherein operations of the method are executed by a processor”. 

But the claims recite a different combination of limitation: “receiving a coordinate input(s) as part of a user input operation provided, via an input device, by the user; changing a movement direction of a moving object moving in a virtual space, based on at least a component in a first axial direction of a coordinate change of the user input operation that has been the continuously performed, with reference to a first reference coordinate point that is based on coordinate input(s) of the user input determining a direction of a game operation different from a movement of the moving object in the virtual space, based on at least a component in a second axial direction, which is different from the first axial direction, of the user input operation that has been continuously is greater than or equal to a reference value; determining (b) that a direction of the coordinate change of the user input operation calculated from the component in the first axial direction and the component in the second axial direction of the user input operation user’s satisfies an angle condition; and based on determining (a) and (b) from the user input operation, executing the game operation in the determined direction within the virtual space” that is not suggested or shown by Canose.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        June 11, 2022